                                   Case 3:19-cv-01032-LAB-AGS Document 1 Filed 05/31/19 PageID.1 Page 1 of 10



                               1 MADAR LAW CORPORATION
                               2 Alex S. Madar, Esq. (SBN: 319745)
                                 alex@madarlaw.net
                               3 14410 Via Venezia # 1404,
                               4 San Diego, CA 92129-1666
                                 Telephone: (858) 299-5879
                               5 Fax: (619) 354-7281
                               6
                                 Attorneys for Plaintiff
                               7
                               8                        UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                               9
                              10 KYLE MIHOLICH, Individually                   Case No.: '19CV1032 BEN AGS
                                 and On Behalf of All Others
                              11 Similarly Situated,                           CLASS ACTION
                              12
                                                 Plaintiff,                    COMPLAINT FOR DAMAGES
MADAR LAW CORPORATION




                              13                                               AND INJUNCTIVE RELIEF
  14410 V IA V ENEZIA #1404




                                                                               PURSUANT TO THE TELEPHONE
    S AN D IEGO , CA 92129




                              14                          v.
                                                                               CONSUMER PROTECTION ACT,
                              15                                               47 U.S.C. § 227, ET SEQ.
                                 GHS INTERACTIVE SECURITY,
                              16 LLC,
                                 DOES,                                         JURY TRIAL DEMANDED
                              17
                                         Defendants.
                              18
                              19
                              20
                                                                    INTRODUCTION
                              21
                                            1.   The plaintiff KYLE MIHOLICH (“Mr. Miholich” or “Plaintiff”)
                              22
                                   brings this Class Action Complaint for damages, injunctive relief, and any other
                              23
                                   available legal or equitable remedies, resulting from the illegal actions of
                              24
                                   defendant GHS INTERACTIVE SECURITY, LLC (“GHS” or “Defendant”) in
                              25
                                   negligently and/or intentionally contacting Plaintiff on his cellular telephone, in
                              26
                                   violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.,
                              27
                                   (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
                              28
                                   Case #                                       Kyle Miholich v. GHS Interactive Security, LLC
                                                               CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01032-LAB-AGS Document 1 Filed 05/31/19 PageID.2 Page 2 of 10



                               1   personal knowledge as to himself and his own acts and experiences, and, as to all
                               2   other matters, upon information and belief, including investigation conducted by
                               3   his attorneys.
                               4                                 JURISDICTION AND VENUE
                               5            2.   This Court has federal question jurisdiction because this case arises
                               6   out of violation of federal law. 47 U.S.C. § 227(b).
                               7            3.   Venue is proper in the United States District Court for the Southern
                               8   District of California pursuant to 28 U.S.C. § 1391 because Defendant:
                               9                 (a)   is authorized to conduct business in this district and has
                              10                       intentionally availed itself of the laws by conducting business
                              11                       in this district;
                              12                 (b)   does substantial business within this district;
MADAR LAW CORPORATION




                              13                 (c)   is subject to personal jurisdiction in this district; and
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14                 (d)   Plaintiff was harmed by Defendant’s conduct within this
                              15                       judicial district.
                              16                                             PARTIES
                              17            4.   Mr. Miholich is, and at all times relevant was, a citizen and resident of
                              18   the State of California, County of San Diego, and is, and at all times mentioned
                              19   herein was, a “person” as defined by 47 U.S.C. § 153(39).
                              20            5.   Plaintiff is informed and believes, and thereon alleges, that GHS, a
                              21   home security system provider, retailer, and installer, is, and at all times mentioned
                              22   herein was, a Delaware corporation with its principal place of business in
                              23   California, and is a “person” as defined by 47 U.S.C. § 153(39).
                              24            6.   Upon information and belief, GHS Interactive Security, LLC operates
                              25   business under it’s own name, and is also affiliated with “alarm.com” as indicated
                              26   and advertised on GHS’ website.
                              27
                              28
                                   Case #               1 of 9   Kyle Miholich v. GHS Interactive Security, LLC
                                                                  CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01032-LAB-AGS Document 1 Filed 05/31/19 PageID.3 Page 3 of 10



                               1            7.    Plaintiff alleges that at all times relevant herein, Defendant conducted
                               2   business in the State of California and in the County of San Diego, and within this
                               3   judicial district.
                               4                                    FACTUAL ALLEGATIONS
                               5            8.    There are online complaints about Defendant’s calling practices,
                               6   including numerous complaints that Defendant placed unsolicited recorded
                               7   message calls even to people who were on the National Do-Not-Call Registry.
                               8            9.    At all times relevant, Plaintiff did not have a business relationship
                               9   with GHS.
                              10            10.   At all times relevant, Plaintiff’s telephone number was on the
                              11   National Do-Not-Call Registry.
                              12            11.   On or about May 28, 2019, at approximately 11:37 a.m., GHS or it’s
MADAR LAW CORPORATION




                              13   authorized agent called Plaintiff on his cellular telephone number ending in “5823”
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14   from telephone number displayed as (760) 667-2166.
                              15            12.   This prerecorded voice call to Plaintiff’s cell phone presented a sales
                              16   pitch regarding home security systems, and instructed Plaintiff to “press 1” to talk
                              17   to a live agent, who identified himself as an employee of “Smart Home Security”,
                              18   a marketing agent for GHS, and solicited Plaintiff to purchase a home security
                              19   system from GHS.
                              20            13.   On or about May 28, 2019, at approximately 12:00 PM – 10 minutes
                              21   after the initial call, GHS called Plaintiff from (951) 534-9118 to set up an
                              22   appointment to inspect and install the equipment and services.
                              23            14.   The prerecorded voice call was impersonal in nature.
                              24            15.   Upon information and belief, GHS sent or transmitted, or had sent or
                              25   transmitted on its behalf, the same or substantially similar unsolicited prerecorded
                              26   messages en masse to thousands of consumers’ cellular telephones nationwide.
                              27
                              28
                                   Case #                2 of 9   Kyle Miholich v. GHS Interactive Security, LLC
                                                                   CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01032-LAB-AGS Document 1 Filed 05/31/19 PageID.4 Page 4 of 10



                               1            16.   Upon information and belief, the automated telephone system used by
                               2   GHS or its agents to place the prerecorded call has the capacity to store or produce
                               3   telephone numbers to be called, using a random or sequential number generator.
                               4            17.   Upon information and belief, the automated telephone system also has
                               5   the capacity to, and does, automatically dial telephone numbers stored as a list or
                               6   in a database.
                               7            18.   Defendant’s telephone communications were for marketing or
                               8   solicitation purposes.
                               9            19.   Defendant’s     telephonic      communications           were    not   made   for
                              10   emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A)(iii).
                              11            20.   Defendant’s telephonic communications were made to a telephone
                              12   number assigned to a cellular telephone service for which Plaintiff incurs a charge
MADAR LAW CORPORATION




                              13   for cellular telephone service, pursuant to 47 U.S.C. § 227(b)(1).
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14            21.   Plaintiff’s cell phone number is primarily used for personal reasons.
                              15            22.   Defendant did not have prior express written consent to call Plaintiff’s
                              16   cell phone with an automated telephone dialing system or with a prerecorded voice
                              17   message.
                              18            23.   Upon information and belief, Defendant obtained Plaintiff’s cell
                              19   phone number from someone other than Plaintiff.
                              20            24.   Through Defendant’s aforementioned conduct, Plaintiff suffered an
                              21   invasion of a legally protected interest in privacy, which is specifically addressed
                              22   and protected by the TCPA.
                              23            25.   Plaintiff was personally affected by Defendant’s aforementioned
                              24   conduct because Plaintiff was frustrated and annoyed that Defendant annoyed
                              25   Plaintiff with an unwanted prerecorded voice message using an ATDS without his
                              26   prior express consent, in an effort to solicit the purchase of Defendant’s home
                              27   security systems.
                              28
                                   Case #                3 of 9   Kyle Miholich v. GHS Interactive Security, LLC
                                                                   CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01032-LAB-AGS Document 1 Filed 05/31/19 PageID.5 Page 5 of 10



                               1            26.   Defendant’s telephonic communication forced Plaintiff and other
                               2   similarly situated class members to live without the utility of their cellular phones
                               3   because they were occupied by having to answer Defendant’s unsolicited calls,
                               4   causing annoyance and lost time.
                               5            27.   The prerecorded voice messages from GHS, or its agent(s), violated
                               6   47 U.S.C. § 227(b)(1)(A)(iii).
                               7                                  CLASS ACTION ALLEGATIONS
                               8            28.   Plaintiff brings this action on behalf of himself and on behalf of all
                               9   others similarly situated.
                              10            29.   Plaintiff represents, and is a member of the class (the “Class”),
                              11   consisting of:
                              12
                                                  All persons within the United States who received any
MADAR LAW CORPORATION




                              13                  telephone call(s) from Defendant or its agent(s) and/or
  14410 V IA V ENEZIA #1404




                                                  employee(s), not for an emergency purpose, on said
    S AN D IEGO , CA 92129




                              14
                                                  person’s cellular telephone, made through the use of any
                              15                  automatic telephone dialing system or artificial or
                              16                  prerecorded voice, within four years prior to the filing of
                                                  the Complaint.
                              17
                              18            30.   Defendant and its employees or agents are excluded from the Class.
                              19   Plaintiff does not know the number of members in the Class, but believes the
                              20   members of the Class number in the several thousands, if not more. Thus, this
                              21   matter should be certified as a Class action to assist in the expeditious litigation of
                              22   this matter.
                              23            31.   Plaintiff and members of the Class were harmed by the acts of
                              24   Defendant in at least the following ways: Defendant, either directly or through its
                              25   agent(s), illegally contacted Plaintiff and the members of the Class via their
                              26   cellular telephones by using an ATDS or with a prerecorded voice, thereby
                              27   invading the privacy of said Plaintiff and the members of the Class.
                              28
                                   Case #                4 of 9   Kyle Miholich v. GHS Interactive Security, LLC
                                                                   CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01032-LAB-AGS Document 1 Filed 05/31/19 PageID.6 Page 6 of 10



                               1            32.   This suit seeks only damages and injunctive relief for recovery of
                               2   economic injury on behalf of the Class, and it expressly is not intended to request
                               3   any recovery for personal injury and claims related thereto. Plaintiff reserves the
                               4   right to expand the Class definitions to seek recovery on behalf of additional
                               5   persons as warranted as facts are learned in further investigation and discovery.
                               6            33.   The joinder of the members of the Class is impractical and the
                               7   disposition of their claims in the Class action will provide substantial benefits both
                               8   to the parties and to the court. The Class can be identified through records of
                               9   Defendant and/or its agents and records of wireless telephone carriers.
                              10            34.   There is a well-defined community of interest in the questions of law
                              11   and fact involved affecting the parties to be represented. The questions of law and
                              12   fact common to the Class predominate over questions which may affect individual
MADAR LAW CORPORATION




                              13   members of the Class, including the following:
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14                  (a)   Whether, within the four years prior to the filing of this
                              15                        Complaint, Defendant or its agent(s) placed any artificial or
                              16                        prerecorded call without the prior express written consent of the
                              17                        called party to members of the Class using an automatic dialing
                              18                        system;
                              19                  (b)   Whether the calls were for marketing or solicitation purposes;
                              20                  (c)   Whether Defendant can meet its burden of showing Defendant
                              21                        obtained prior express written consent;
                              22                  (d)   Whether Defendant’s conduct was knowing and/or willful;
                              23                  (e)   Whether Plaintiff and the members of the Class were damaged
                              24                        thereby, and the extent of damages for such violation; and
                              25                  (f)   Whether Defendant and its agent(s) should be enjoined from
                              26                        engaging in such conduct in the future.
                              27
                              28
                                   Case #               5 of 9    Kyle Miholich v. GHS Interactive Security, LLC
                                                                   CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01032-LAB-AGS Document 1 Filed 05/31/19 PageID.7 Page 7 of 10



                               1            35.   As a person who received at least one prerecorded voice call from
                               2   GHS or its agents using an ATDS without Plaintiff’s prior express written consent,
                               3   Plaintiff is asserting claims that are typical of the Class.
                               4            36.   Plaintiff will fairly and adequately represent and protect the interests
                               5   of the Class in that Plaintiff has no interest antagonistic to any member of the
                               6   Class.
                               7            37.   Plaintiff and the members of the Class have all suffered irreparable
                               8   harm as a result of Defendant’s unlawful and wrongful conduct. Absent a class
                               9   action, the Class will continue to face the potential for irreparable harm.         In
                              10   addition, these violations of law will be allowed to proceed without remedy and
                              11   Defendant will likely continue such illegal conduct. Because of the size of each
                              12   individual Class member’s claims, few, if any, members of the Class could afford
MADAR LAW CORPORATION




                              13   to seek legal redress for the wrongs complained of herein.
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14            38.   Plaintiff has retained counsel experienced in handling class action
                              15   claims and claims involving violations of the Telephone Consumer Protection Act.
                              16            39.   A class action is a superior method for the fair and efficient
                              17   adjudication of this controversy. Class-wide damages are essential to induce
                              18   Defendant to comply with federal law. The interest of members of the Class in
                              19   individually controlling the prosecution of separate claims against Defendant is
                              20   small because the maximum statutory damages in an individual action for violation
                              21   of privacy are minimal. Management of these claims is likely to present
                              22   significantly fewer difficulties than those presented in many class claims.
                              23            40.   Notice may be provided to the Class members by direct mail and/or
                              24   email notice, publication notice and by other reasonable means.
                              25            41.   Defendant has acted on grounds generally applicable to the Class,
                              26   thereby making appropriate final injunctive relief and corresponding declaratory
                              27   relief with respect to the Class as a whole.
                              28   ///
                                   Case #                6 of 9   Kyle Miholich v. GHS Interactive Security, LLC
                                                                   CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01032-LAB-AGS Document 1 Filed 05/31/19 PageID.8 Page 8 of 10



                               1                                   FIRST CAUSE OF ACTION
                               2                          NEGLIGENT VIOLATIONS OF THE TCPA
                               3                                    47 U.S.C. § 227 ET SEQ.
                               4            42.   Plaintiff incorporates by reference all of the above paragraphs of this
                               5   Complaint as though fully stated herein.
                               6            43.   The foregoing acts and omissions of Defendant constitute numerous
                               7   and multiple negligent violations of the TCPA, including but not limited to each
                               8   and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                               9            44.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et
                              10   seq., Plaintiff and the Class are entitled to an award of $500.00 in statutory
                              11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                              12            45.   Plaintiff and the Class are also entitled to and seek injunctive relief
MADAR LAW CORPORATION




                              13   prohibiting such conduct in the future.
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14                                  SECOND CAUSE OF ACTION
                              15                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                              16                                    47 U.S.C. § 227 ET SEQ.
                              17            46.   Plaintiff incorporates by reference all of the above paragraphs of this
                              18   Complaint as though fully stated herein.
                              19            47.   The foregoing acts and omissions of Defendant constitute numerous
                              20   and multiple knowing and/or willful violations of the TCPA, including but not
                              21   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227, et
                              22   seq.
                              23            48.   As a result of Defendant’s knowing and/or willful violations of 47
                              24   U.S.C. § 227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00
                              25   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                              26   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                              27            49.   Plaintiff and the Class are also entitled to and seek injunctive relief
                              28   prohibiting such conduct in the future.
                                   Case #                7 of 9   Kyle Miholich v. GHS Interactive Security, LLC
                                                                   CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01032-LAB-AGS Document 1 Filed 05/31/19 PageID.9 Page 9 of 10



                               1                                      PRAYER FOR RELIEF
                               2            WHEREFORE, Plaintiff and the Class members pray for judgment against
                               3   Defendant and the following relief:
                               4            • An order certifying the Class as requested herein;
                               5            • An order appointing Plaintiff to serve as the representative of the Class
                               6   in this matter and appointing Plaintiff’s Counsel as Class Counsel in this matter;
                               7            •     An award of $500.00 in statutory damages to Plaintiff and each Class
                               8   member for each and every negligent violation of 47 U.S.C. § 227(b)(1) by
                               9   Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                              10            •     An award of $1,500.00 in statutory damages to Plaintiff and each
                              11   Class member for each and every knowing and/or willful violation of 47 U.S.C. §
                              12   227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
MADAR LAW CORPORATION




                              13            •     Pre-judgment and post-judgment interest;
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14            •     An order providing injunctive relief prohibiting such conduct in the
                              15   future, pursuant to 47 U.S.C. § 227(b)(3)(A);
                              16            •     An award of reasonable costs of suit;
                              17            •     An award of reasonable attorneys’ fees;
                              18            •     Any other relief the Court may deem just and proper.
                              19                                         TRIAL BY JURY
                              20      50.       Pursuant to the seventh amendment to the Constitution of the United
                              21   States of America, Plaintiff is entitled to, and demands, a trial by jury.
                              22
                              23   Dated: May 31, 2019                                  Respectfully submitted,
                              24
                                                                                        MADAR LAW CORPORATION
                              25
                                                                                        By:     s/ ALEX S. MADAR____
                              26
                                                                                                ALEX S. MADAR
                              27                                                                ATTORNEY FOR PLAINTIFF
                              28
                                   Case #                8 of 9   Kyle Miholich v. GHS Interactive Security, LLC
                                                                   CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01032-LAB-AGS Document 1 Filed 05/31/19 PageID.10 Page 10 of 10


                                                            C ERTIFICATION          OF   W ORD C OUNT
                               1
                                             I, Alex S. Madar, hereby certify that, according to the computer program
                               2
                                    used to prepare this document, Complaint, contains 2299 words.
                               3
                                             I declare under penalty of perjury under the laws of the State of California
                               4
                                    that the foregoing is true and correct. Executed on this 31st day of May, 2019, in
                               5
                                    San Diego, California.
                               6
                               7                                                         MADAR LAW CORPORATION
                               8                                                         By:     s/ ALEX S. MADAR____
                               9                                                                 ALEX S. MADAR
                                                                                                 ATTORNEY FOR PLAINTIFF
                              10
                              11
                              12
MADAR LAW CORPORATION




                              13
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                    Case #                9 of 9   Kyle Miholich v. GHS Interactive Security, LLC
                                                                    CLASS ACTION COMPLAINT
